Citation Nr: 1621500	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated as 10 percent disabling prior to March 8, 2008, 30 percent disabling from March 8, 2008 to March 19, 2012, and 70 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance



WITNESSES AT HEARING ON APPEAL

The Veteran and his family


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1986, from October 2001 to May 2002, from February to September 2003, and from June 2006 to August 2007.  He has been granted prisoner of war status for a period of internment in June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 10 percent rating for PTSD and denied service connection for restless leg syndrome and a right shoulder disability.  A May 2012 rating decision increased the rating for PTSD to 30 percent, effective April 8, 2008.  A July 2015 rating decision increased the rating for PTSD to 70 percent, effective March 20, 2012.

This matter was previously before the Board in March 2015, when it was remanded for further development.

The Veteran and three family members testified at a hearing before the undersigned in March 2013.  A transcript of the hearing is of record.

TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The issue of entitlement to service connection for restless leg syndrome is addressed  in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right shoulder arthritis manifested to a compensable degree within one year of the Veteran's separation from active service in August 2007.

2.  Since April 8, 2008, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, but has not resulted in total occupational and social impairment.

3.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since October 21, 2013.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to a 70 percent rating for PTSD have been met since April 8, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to TDIU have been met since October 21, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

This decision grants entitlement to service connection for a right shoulder disability, as well as TDIU, and remands the other issue on appeal; therefore, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) applies only to the Veteran's claim for an increased rating for PTSD.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the AOJ sent the Veteran letters in May and December 2008 that satisfied the VCAA notice requirements for his increased rating claim.  The letters were sent prior to adjudication of his increased rating claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The AOJ obtained the Veteran's VA treatment records and scheduled a new examination as directed by the Board's March 2015 remand order.  There is nothing that suggests the July 2015 examination was inadequate, as it provided sufficient information to determine the appropriate rating for PTSD under the VA rating schedule when viewed in conjunction with the other evidence of record.  Thus, there has been substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's March 2013 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

Ultimately, there is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the appeal.  See 38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to Service Connection for a Right Shoulder Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, will be service connected on a presumptive basis if the disease manifested in service and at any time thereafter, or to a compensable degree within a year of service.  38 U.S.C.A. § § 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran sought treatment for right shoulder pain in December 2007, approximately four months after his separation from active service in August 2007.  A provisional diagnosis of osteoarthritis was given.  Arthritis was confirmed by x-ray in January 2010, as noted by a July 2015 VA examiner.  Arthritis of a joint is compensable if there is evidence of painful motion.  See 38 C.F.R. § 4.59.  Resolving reasonable doubt in the Veteran's favor, the Board finds right shoulder arthritis manifested to a compensable degree within a year of active service, as it was noted as early as December 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The examiner who conducted the July 2015 examination determined the claimed right shoulder disability was most likely than not incurred in or caused by the Veteran's active service; however, it appears she did not consider an accurate factual history.  Specifically, the examiner failed to consider the Veteran's period of active service from June 2006 to August 2007 and noted only the Veteran's active service in Iraq in 2003.  Thus, the opinion is of limited probative value and does not rebut presumptive service connection under the provisions of 38 U.S.C.A. § 1112; therefore, service connection for a right shoulder disability is warranted.

Entitlement to an Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  The claim for increase has been recognized as having been filed on March 8, 2008; therefore, a staged rating is currently assigned for PTSD during the appeal period, as it is rated as 30 percent disabling from March 8, 2008 to March 19, 2012 and 70 percent disabling thereafter.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

A 70 percent rating is warranted for PTSD is warranted during the entire appeal period.  The evidence shows occupational and social impairment with deficiencies in most from that date.  In February 2008, a VA mental health professional assigned a GAF score of 60 and noted increased symptoms like unprovoked irritability and a fundamental mistrust of others were affecting the Veteran's social and occupational functioning.  In September 2009, the Veteran's GAF scores fell to 50, in conjunction with the onset of suicidal ideation.  The treating psychiatrist at that time noted the Veteran had become "increasingly disheartened by his continued difficulties in socializing with others."  A private therapist assigned a GAF score of 45 in September 2009 and noted the Veteran was having both suicidal and homicidal thoughts.  These GAF scores are reflective of serious impairment in social and occupational functioning and support a 70 percent rating.  The Board acknowledges a June 2008 VA examiner assigned a GAF score of 75 and commented there was limited impairment of social and occupational functioning; however, this assessment appears to be inconsistent with the other evidence of record.  Reconciling the examination report with the recorded history of the disability, the Board finds a 70 percent rating is warranted for PTSD from April 8, 2008.  See 38 C.F.R. §§ 4.2, 4.3.

A 100 percent schedular rating is not warranted at any point during the appeal period because the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  VA examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions, hallucinations, or other breaks with reality.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others, as he has not shown a propensity to act on any past suicidal or homicidal ideation.  The most notable symptoms the Veteran has endorsed are unprovoked irritability and an inability to establish and maintain effective relationship, which has also led to intermittent suicidal ideation.  There is also evidence of chronic sleep impairment.  While these symptoms are significant, they are encompassed by the criteria for lower ratings.

Most importantly, the Veteran's reported symptomatology has not resulted in total occupational and social impairment, which is which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  The evidence of record indicates the Veteran maintains a relationship with his wife and other close family members, even though these relationships may have been strained as a result of his disability.  The Veteran was also employed throughout the majority of the appeal period until approximately October 2013, when he was reportedly fired by his employer for irritability.  While this evidence may be indicative of unemployability, it does not establish total occupational and social impairment.  Thus, a 100 percent schedular rating for PTSD is not warranted.

The Board has not determined a specific effective date for the increase so as not to deny the Veteran his due process rights when the AOJ implements this decision and selects an effective date.  The Veteran will have an opportunity to present evidence argument and have a hearing on this question at that time, if he chooses.

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66.  In the instant case, the Board is granting TDIU.  There is no gap to fill as to the period since October 21, 2013.  Prior to that date, there is no evidence that the combined schedular rating is inadequate.

TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As noted above, this decision finds a 70 percent rating is warranted for PTSD from April 8, 2008.  Thus, the Veteran has met the schedular percentage requirements for TDIU since that date.  The record also indicates the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since October 21, 2013.  On that date, the Veteran's spouse called seeking information regarding the Family Caregiver Support Program after the Veteran was fired from his job due to anger management issues related to PTSD.  He has not worked since that date due to functional impairment resulting from the disability.  Thus, entitlement to TDIU is warranted effective October 21, 2013, the date the record shows the Veteran was no longer gainfully employed due to his service-connected disabilities.  This constitutes a full grant of the benefit sought with respect to TDIU because unemployability was not raised by the record prior to that date.



ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to an effective date of March 8, 2008 for the 70 percent rating assigned for PTSD is granted.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU, effective October 21, 2013, is granted. 



REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The July 2015 VA opinion addressing the Veteran's claim of entitlement to service connection for restless leg syndrome is inadequate.  It does not appear the examiner consider the Veteran's period of active service from June 2006 to August 2007, as she indicated the claimed disability was not the result of the Veteran's service in Iraq in 2003.  Furthermore, she relied on the Veteran's opinion that his nighttime leg movements were the result of his lower back condition as the primary basis of her opinion.  While the Veteran is competent to report observable symptomatology like nighttime leg movements, he is not competent to address more complex issue such as their etiology or causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new examination, preferably with a neurologist, to determine whether he has restless leg syndrome that is at least as likely as not the result of injury or disease in service; or proximately due to, or aggravated by, his service-connected disabilities, to include chronic sleep impairment associated with PTSD.  The examiner must address causation and aggravation with respect to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must give reasons for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


